DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Loheide (US 2018/0192097), hereinafter referred to as Loheide, in view of Bachmutsky (US 2017/0272783), hereinafter referred to as Bachmutsky.

6.	Regarding claim 1, Loheide discloses a method for distributing an audiovisual content stored or produced live by a source to a display terminal in an audiovisual distribution system (fig. 1, paragraph 16 wherein stored content is distributed to plurality of users), said content being received by the terminal in the form of a succession of consecutive files, referred to as segments (fig. 1, paragraph 25 wherein content is distributed as segments), each segment being distributed to the terminal following a transmission of a request by said terminal and being obtained by an application of a workflow to a portion of said content (fig. 1, paragraph 37 wherein user device makes a demand to receive media content), wherein the method comprises a procedure for launching the workflow executed by the terminal or by an intermediate device situated between the terminal and the workflow (fig.1, paragraph 33 wherein content packager executes code to receive content from source device in order to provide content to user device); 
comprising, for each segment:  obtaining a list of at least one processing operation representing the workflow to be applied to a portion of the content in order to obtain said segment (fig. 1-2, paragraphs 57 and 60 wherein list of operation are executed to provide user device with plurality of media segments), 
running through the list and, for each processing operation, choosing a module in a set of modules able to execute said processing operation and adding an identifier (fig. 1-2, paragraphs 39 and 60 wherein processing module is selected to process requested content, wherein identifier is added to requested content); 
and the identifier appearing first in the request corresponding to a first module for which said request is intended (fig. 1, paragraph 37 wherein identifier is conferred in content demand).
However Loheide is silent in regards to disclosing the workflow being defined from a profile selected in a manifest comprising a set of profiles according in particular to transmission and processing constraints obtained by said terminal or the intermediate device; for each processing operation, adding to the request information representing the portion of the content and information representing configuration parameters of the corresponding module, the configuration parameters having been obtained from in particular the profile; and transmitting said request to the first destination module in order to launch the execution of the workflow.
Bachmutsky discloses the workflow being defined from a profile selected in a manifest comprising a set of profiles according in particular to transmission and processing constraints obtained by said terminal or the intermediate device (fig. 11, paragraph 64 wherein disclosed device profile is used to disclose requesting device capabilities);
for each processing operation, adding to the request information representing the portion of the content and information representing configuration parameters of the corresponding module, the configuration parameters having been obtained from in (fig. 11, paragraph 64 wherein disclosed device profile is used to disclose requesting device capabilities); 
and transmitting said request to the first destination module in order to launch the execution of the workflow (fig. 12, paragraph 66 wherein user request for content is received at a network node).  Bachmutsky (paragraph 61) provides motivation to combine the references wherein user content request provides for two way communication between STB and provider of content based on device capabilities.  All of the elements are known.  Combining the references would yield the instant claims wherein user content request provides requesting device capabilities to the system in order to provide requesting device adequate content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

7.	Regarding claim 3, Bachmutsky discloses the method according to claim 1, wherein each module for which said request is intended deletes its identifier of said request and retransmits the request to a new destination module in said workflow corresponding to the identifier appearing first in the request thus modified if, following said deletion, at least one identifier remains in said request, each module processing data corresponding to the portion of the content to be processed by the workflow as soon as these data are made available by the source or by a preceding module in the workflow (fig. 18, paragraph 88 wherein act for receiving a segment of content can be deleted based on requestor preferences).

(fig. 1-2, paragraph 18 wherein request is packaged to provided content provider). 

9.	Regarding claim 5, Loheide discloses the method according to claim 1, wherein the first module for which the request is intended is the last module in the workflow in the order of application of the processing operations of the workflow, each module retransmitting the request to the module preceding it in the workflow, each response to a request received by a module containing the data to be processed by said module supplied by the module preceding it in the workflow (fig. 1-2, paragraph 38 wherein metadata discloses request for start point and end point of content) .
 
10.	Regarding claim 7, Loheide discloses the method according to claim 1, wherein, when a request is received, each module checks that an identifier concerning it appears first in said request before any other processing operation and initiates an error procedure in the case of absence of the identifier (fig. 1, paragraph 37 wherein identifier is conferred in content demand).

11.	Regarding claim 8, Loheide discloses the method according to claim 3, wherein, when a request is received, each module recovers the information representing the (fig. 1-2, paragraph 21 wherein packaging system collects data from end users in different regions requesting content).

12.	Regarding claim 9, Loheide discloses the method according to claim 1, wherein, when the procedure for launching the workflow is executed by an intermediate device, the intermediate device receives a first request in accordance with an audiovisual-content broadcasting protocol and executes the procedure of launching the workflow from information representing the portion of the content and information representing the profile contained in the first request (fig.1, paragraph 33 wherein content packager executes code to receive content from source device in order to provide content to user device).

13.	Regarding claim 10, Loheide discloses the method according to claim 1, wherein, when the first module for which the request is intended is the last module in the workflow in the order of application of the processing operations of the workflow, each request is a request in accordance with the GET method of the GTP or HTTPS protocol and, when the first module for which the request is intended is the first module in the workflow in the order of application of the processing operations of the workflow, each request is a request in accordance with the POST method of the HTTP or HTTPS protocol (fig. 1-2, paragraph 33 wherein content packager converts requested content using HTTP).

(fig. 1, paragraph 16 wherein stored content is distributed to plurality of users), said content being received by said terminal in the form of a succession of consecutive files, referred to as segments, each segment being distributed to the terminal following a transmission of a request by said terminal and being obtained by an application of a workflow to a portion of said content (fig. 1, paragraph 25 wherein content is distributed as segments), wherein the device comprises at least one processor configured to execute a procedure of launching the workflow comprising (fig.1, paragraph 33 wherein content packager executes code to receive content from source device in order to provide content to user device), for each segment:  obtaining a list of at least one processing operation representing the workflow to be applied to a portion of the content in order to obtain said segment, the workflow having been defined from a profile selected in a manifest comprising a set of profiles according in particular to transmission and processing constraints obtained by said device (fig. 1-2, paragraphs 57 and 60 wherein list of operation are executed to provide user device with plurality of media segments); 
running through the list and choosing, for each processing operation, a module in a set of modules able to execute said processing operation, and adding an identifier composed of an address and a port number of the module chosen in a request (fig. 1-2, paragraphs 39 and 60 wherein processing module is selected to process requested content, wherein identifier is added to requested content); 
(fig. 1, paragraph 37 wherein identifier is conferred in content demand).
Bachmutsky discloses adding to the request, for each processing operation, information representing the portion of the content and information representing configuration parameters of the corresponding module, the configuration parameters having been obtained from in particular the profile (fig. 11, paragraph 64 wherein disclosed device profile is used to disclose requesting device capabilities); 
and transmitting said request to the first destination module in order to launch the execution of the workflow (fig. 12, paragraph 66 wherein user request for content is received at a network node).  Bachmutsky (paragraph 61) provides motivation to combine the references wherein user content request provides for two way communication between STB and provider of content based on device capabilities.  All of the elements are known.  Combining the references would yield the instant claims wherein user content request provides requesting device capabilities to the system in order to provide requesting device adequate content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15.	Regarding claim 12, Loheide discloses a system for distributing an audiovisual content stored or produced live by a source to a display terminal, said content being received by said terminal in the form of a succession of consecutive files, referred to as segments (fig. 1-2, paragraph 32 wherein segments are of live or stored content), each (fig. 1, paragraph 37 wherein requested content segments are processed when requested), wherein the system comprises a device according to claim 11 and in that the system comprises, for each processing operation in the workflow, a set of modules able to execute said processing operation that may be chosen by said terminal, each module comprising at least one processor configured to: receive a request transmitted by said terminal or another module in the workflow, delete its identifier from said request (fig. 1-2, paragraphs 17 and 39 wherein content requested may or may not include identifier); 
retransmit said request to another module in said workflow corresponding to the identifier appearing first in the request if, following said deletion, at least one identifier remains in said request (fig. 1-2, paragraph 18 wherein request is packaged to provided content provider); 
and process data corresponding to the portion of the content to be processed by the workflow as soon as these data are made available by the source or by a preceding module in the workflow (fig. 1, paragraph 37 wherein identifier is conferred in content demand).

16.	Regarding claim 13, Loheide discloses non-transitory storage medium, wherein they store a computer program comprising instructions for the implementation, by a device, of the method according to claim 1 when said program is executed by a (fig. 1-2, paragraphs 63-64 wherein computer code can perform administering requested content to requesting end user devices).

17.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Loheide, in view of Bachmutsky, in view of DiVincenzo (US 2017/0054800), hereinafter referred to as DiVincenzo.

18.	Regarding claim 2, Loheide and Bachmutsky are silent in regards to disclosing the method according to claim 1, wherein the workflow is defined for each segment also from commands supplied by a user or automatically by equipment measuring performances of the audiovisual distribution system.
	DiVincenzo discloses the method according to claim 1, wherein the workflow is defined for each segment also from commands supplied by a user or automatically by equipment measuring performances of the audiovisual distribution system (fig. 1-2, paragraphs 17 and 34 wherein user request attributes for content is conferred to each segment).  DiVincenzo (paragraph 17) provides motivation to combine the references wherein the request specifies a particular segment of the streaming content.  All of the elements are known.  Combining the references would yield the instant claims wherein request is made for each segment.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

19.	Regarding claim 6, DiVincenzo discloses the method according to claim 5, wherein, prior to the transmission of the request to the module preceding it in the (fig. 1-2, paragraph 24 wherein server checks cache for availability of requested segment).

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DuBose (US Patent No. 10,051,024) discloses a system for adapting content delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424